MANAGED PORTFOLIO SERIES FIRST AMENDMENT TO THE DISTRIBUTION AGREEMENT THIS FIRST AMENDMENT dated as of the November 19, 2014, to the Distribution Agreement, dated as of September 1, 2012 (the “Agreement”), is entered into by and between MANAGED PORTFOLIO SERIES, a Delaware statutory trust (the “Trust”) on behalf of its series, listed on Exhibit A attached hereto, and QUASAR DISTRIBUTORS, LLC, a Delaware limited liability company (the “Distributor”). WHEREAS, the parties to the Agreement desire to amend the Agreement to add the Advantus Short Duration Bond Fund, in the manner set forth herein; NOW THEREFORE, pursuant to section 12 of the Agreement, the parties hereby amend the Agreement as follows: Exhibit A is hereby superseded and replaced in its entirety with Amended Exhibit A attached hereto. The Agreement, as amended, shall remain in full force and effect. IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to be executed by a duly authorized officer on one or more counterparts as of the date and year first written above. MANAGED PORTFOLIO SERIES QUASAR DISTRIBUTORS, LLC By: /s/ James R. Arnold By: /s/ James R. Schoenike Name:James R. Arnold Name: James R. Schoenike Title: President Title: President 1 Amended Exhibit A to the Distribution Agreement Separate Series of Managed Portfolio Series Name of Series Advantus Strategic Dividend Income Fund Advantus Short Duration Bond Fund 2
